429 F.2d 40
70-2 USTC  P 9522
Ed. G. BARHAM and Martha F. Barham, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 28529.
United States Court of Appeals, Fifth Circuit.
July 16, 1970.

R. Lamar Moore, Moultrie, Ga., for appellants.
Walker P. Johnson, U.S. Atty., Macon, Ga., Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson, Elmer J. Kelsey, Meyer Rothwacks, Issie L. Jenkins, Attys., Tax Div., Dept. of Justice, Washington, D.C., for appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and CLARK, Circuit judges.
PER CURIAM:


1
This is a tax refund case in which taxpayers appeal from the decision below. The facts relevant to this appeal are set out fully in the opinion of the district court.  Barham v. United States, M.D.Ga.1969, 301 F.Supp. 43.


2
Two issues were presented to the district court.  The court in its opinion denominated these issues as the 'capacital gains issue' and the 'tree farm expense issue.'  Only one of these issues-- the capital gains issue-- is before us on this appeal.


3
Concluding that the district court correctly decided this issue, we affirm the judgment below on the basis of the district court's opinion.


4
Affirmed.